EXHIBIT 10.7

2009 SALES VICE PRESIDENT COMPENSATION PLAN

Plan Participant

Neill Duff, Vice President EMEA Sales

 

Territory –   Europe; including England, Scotland, Wales, Northern Ireland,
Ireland, Greenland, Denmark, Iceland, Norway, Finland, Sweden, Continental
Europe, Africa and the Middle East.

Applicability Period January 1, 2009 to December 31, 2009.

Target Incentive Pay

Your total incentive pay available for the Applicability Period is
US$160,000. That incentive amount will be allocated between commissions and a
bonus. Accordingly, we have allocated $130,000 of your total incentive to
commissions and $30,000 to bonus.

Plan Summary

Your Quotas:

Your 2009 quota for all products and services is $10,111,500 USD (“Quota”).

Bonus

The bonus will be paid at the discretion of the CEO based on you meeting
strategic objectives such as expense control, building the sales-force and other
factors considered important to the CEO. To qualify for a bonus you must meet a
threshold Return on Investment (“ROI”) for your Territory of 50.0% for Q1 and Q2
and 50.0% for Q3 and Q4. The bonus shall be payable after the end of Q2, 2009
and Q4, 2009 respectively based on performance during Applicability Period. The
bonus shall be determined at the discretion of the President & CEO and
Compensation Committee of the Board of Directors.



--------------------------------------------------------------------------------

Qualified Sales and Amounts

Subject to this Plan, the following chart outlines the types of applicable
product and services that qualify towards your attainment of the quotas:

 

Qualified Sale

  

Amount Towards

Commission Payout

  

Amount Towards Quota

Attainment

Entrust Software License Revenue    1.0 X Recognized Revenue    1.0 X Recognized
Revenue Entrust Certificate Services (“ECS”)    1.0 X Bookings    1.0 X Bookings
First year Maintenance (for Entrust Products only)    1.0 X Bookings    1.0 X
Bookings Non-refundable Year Maintenance prepayments at time of sale (for
Entrust Products Only)    1.0 X Bookings    1.0 X Bookings Entrust Managed PKI
Services (“Managed Services”)    0.6 X Bookings    1.0 X Bookings Entrust Tokens
   0.3 X Recognized Revenue    0.3 X Recognized Revenue Third Party Products and
Software, Including ; CoreStreet, CheckPoint, SafeNet, and Appliance Hardware   
0.15 X Recognized Revenue    0.15 X Recognized Revenue Entrust PS and Entrust
Training (collectively “Eligible PS”)    0.15 X Recognized Revenue    0.15 X
Recognized Revenue

 

  •  

“Bookings” means the amount that a Customer has legally committed to irrevocably
purchase and has actually been invoiced by Entrust.

 

  •  

“Maintenance” means the component of a Qualified Sale corresponding to Entrust’s
standard Silver, Gold and Platinum support plans for Products. If less than one
year of Maintenance has been purchased because the customer wishes to make the
expiry of the Maintenance co-terminus with an existing plan, then the Bookings
will be uplifted to a full year on a pro-rata basis.

 

  •  

“Recognized Revenue” means revenues recognized by Entrust in 2009 on account of
your Qualified Sales concluded in the 2009 calendar year.

 

  •  

“Managed Services” means the following products sold as part of a Qualified
Sale: Entrust Managed Services Setup Fee and Managed Services Annual Services
Fee.

 

  •  

“Entrust Token” means the following products sold as part of a Qualified Sale:
Entrust IdentityGuard Tokens, Entrust IdentityGuard Grid Cards, and InCard OTP.

 

  •  

“Third Party Products and Software” means the following products sold as part of
a Qualified Sale: Entrust Secure Identity Management products and/or bundles,
Siemens products, Critical Path products, Passlogix products, IKey Token
products, CheckPoint products (i.e., Entrust Entelligence Disk Security),
Veridis, Vericept, and Vordel products , CoreStreet, SafeNet, and Appliance
Hardware, all of which are exclusive of support and maintenance on such
products.



--------------------------------------------------------------------------------

Commission Rate

Subject to this Plan, the Commission Rate will depend on your year-to-date Quota
attainment, as follows:

 

Quota Attainment

   Rate  

0 – 100% of Quota

   1.29 %

100 – 125% of Quota

   1.41 %

Over 125% of Quota

   1.70 %

President’s Club

 

  C. If your Quota Attainment for 2009 is at least equal to your Quota, then you
will be entitled to a one time “President’s Award” sales bonus of $10,000;

 

  D. If your Quota Attainment for 2009 is at least equal to 125% of your Quota,
then you will be entitled to an additional “President’s Award” sales bonus of
$5,000 (i.e., for a total of $15,000)

ADDITIONAL TERMS

 

  14. This Plan applies only to sales in 2009. You are only eligible to receive
the commissions and bonuses set out in this Plan for qualified sales if:

(a) the revenue payable to Entrust in relation to a qualified sale is timely
collected (i) while you are Actively Employed by Entrust, or (ii) within sixty
days from the date that you cease to be Actively Employed by Entrust provided
that the qualified sale was invoiced while you were Actively Employed;

In this context, You are "Actively Employed" if you have not given notice to
Entrust of your resignation or intent to resign, and you have not received from
Entrust written notice of termination of your employment (regardless of the
sufficiency of any such notice of termination). You cease to be Actively
Employed by Entrust as of the date (i) that Entrust receives notice of
resignation or intent to resign, or (ii) that Entrust provides written notice to
You of Your termination (regardless of the sufficiency of any such Notice of
Termination).

 

  15. Commissions will normally be paid on the next scheduled pay date which
falls after 45 days following the end of quarter in which payment was received
(or in the case of Amounts based on Recognized Revenue, received and
recognized). For purposes herein, commissions are considered earned when payment
is received (or in the case of Amounts based on Recognized Revenue, received and
recognized). There may also be a second scheduled pay date within the applicable
quarter. Please contact sales operations for these planned dates.



--------------------------------------------------------------------------------

  16. You need to report any potential error within 90 days of receipt of the
relevant statement or payment, whichever is later, failing which the commissions
will be deemed to be properly paid and the Company will not be required to make
any adjustment.

 

  17. In spite of paragraph 2 above, the Company may, in its sole discretion,
pay commissions and bonuses in advance in expectation of collection and/or
recognition, as applicable. If it turns out that payment is not made within a
timely manner by a customer, then the Company is entitled to set off such
commissions and bonuses against future commissions or other payments due to you,
or alternatively (at the Company’s option) demand repayment by you. Entrust’s
current policy with respect to advanced payment in expectation of collection
and/or recognition or commissionable revenue, set off, and demand for repayment
is set out at paragraph 13 below.

 

  18. This plan has been approved of by the compensation committee of the Board
of Directors of Entrust, Inc. The Sales Compensation Committee (SCC) is a
committee of the management of the company comprised of the CFO and the CGO. The
purpose of the committee is to ensure consistent application of this Plan and
resolve issues, ambiguities, address exceptional conditions that arise. The SCC
or its delegate in Sales Operations shall be responsible for the implementation
and ongoing administration of this Plan. Any questions arising from the
administration or interpretation of this Plan are subject to the determination
of the SCC. The CFO will interpret what constitutes revenue recognition, what
constitutes standard sales practices, how a sale is attributed to any territory,
and what constitutes Recognized Revenue. You expressly acknowledge that the SCC
may refuse to include in commission calculations for any revenue recognized for
the sale that does not conform to the Company’s standard sales practice. For
example, the SCC may not pay commissions on transactions with non-standard
pricing or non-standard terms and conditions. In order to help You with
interpretation of this Plan, the SCC may from time to time issue short
interpretation bulletins.

 

  19. The SCC may amend or discontinue this Plan at any time with respect to
future commissions, incentives or awards with notice to You; however, any
incentives or awards earned up to the date of modification or termination will
be distributed in accordance with the Plan provisions at the time they were
earned. Amendment to this Plan must be in a document approved of by the SCC and
signed by the Company’s CFO, CEO, or CGO.

 

  20. Nothing in the Plan shall be interpreted as giving you the right to be
retained as an employee of the Company, or of limiting Entrust Limited’s rights
to control or terminate your employment at any time in the course of its
business.



--------------------------------------------------------------------------------

  21. The terms of this Plan will be governed by the laws of the Province of
Ontario. If any provision of this Plan is held by a court of competent
jurisdiction to be illegal, invalid or unenforceable, the remaining provisions
shall remain in full force and effect.

 

  22. In accepting this Plan, You agree to be bound by this Plan. You agree that
sales plans are common practice in the software industry and it is common
practice to modify sales plans from time to time. Finally, you acknowledge that
you have had an opportunity to review this Plan with a lawyer.

 

  23. All references to currency in this Plan are in US dollars. Commission
payment will be paid at a fixed conversion rate for each local payroll currency.
The Company will set the conversion rate in its sole discretion.

 

  24. To become eligible for compensation under this Plan, you must deliver your
acceptance to Sales Operations in the manner directed by Sales Operations.

 

  25. For individual transactions that exceed USD $2,000,000, commission on the
first $2,000,000 of revenue recognized from the transaction will be paid
according to the usual SCP provisions. Payment on transaction revenue over
$2,000,000 is subject to review by the SCC and the amount and timing of the
commission to be paid will be at the sole discretion of the SCC. This term is
not intended as a cap on desired transaction size or sales earnings; but rather,
a safeguard to ensure that unforeseen circumstances do not negatively affect the
company.

 

  26. The following sets out Entrust’s policy respect to advanced payment in
expectation of collection and/or recognition of revenues while you are Actively
Employed. For each Qualified Sale where Qualified sales have created commissions
that would be due but for the fact that payment has not been collected, Entrust
will prepay the commissions that you would be entitled to had the Amount been
collected, but only to the extent that such cumulative uncollected amount is
less than or equal to $200,000 for such qualified sale. For example, if such
cumulative uncollected amount arising from a sale is $300,000 you would receive
a prepayment of commissions on account of the $200,000 portion of such sale,
subject to the terms of this Plan. For any commission prepayment paid in
connection with a receivable that is not paid within 70 days from the date of
invoice, Entrust will set off such prepayment against future commissions and
prepayments until such amount is fully received.

 

  27.

In spite of anything to the contrary in this Plan, if at the time that you cease
to be Actively Employed by Entrust Limited, commissions have been paid or
prepaid to you and the corresponding revenue has not been collected (as per 1(a)
above) by the Company, then such commissions and/or sales bonuses shall be
deemed to have been overpaid ("Commission Overpayments"). Any payments that may
be due to you, including, but not limited to, commissions, recoverable draws,
salaries, bonuses, termination payments, severance payments, payments in lieu of
notice,



--------------------------------------------------------------------------------

 

and/or expense reimbursements, may be withheld and set off against Commission
Overpayments. Any Commission Overpayments remaining after any such set offs
shall be due and payable by you to the Company as of the date that you ceased to
be Actively Employed by Entrust Limited. However, the Company may withhold any
commissions and/or bonus that may be due upon You ceasing to be Actively
Employed by Entrust Limited for up to one hundred and twenty (120) days after
such cessation date to allow the Company to make any necessary adjustments to
your commissions due to changes in any previously recognized sale or license
that may occur after you ceased to be Actively Employed by Entrust Limited. The
Company may further withhold commissions until you have submitted to the Company
a summary of all business expenses for which you are seeking reimbursement, and
proof that all outstanding charges on any corporate credit cards have been paid.
The Company may also deduct from any commissions that may be owing to you any
charges for expenses that have been charged against corporate credit cards and
that have not been paid by You.